DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2005/0134665), in view of Imamura et al. (US 2013/0050364).
Regarding claims 1-3
	Wang discloses an inkjet ink composition comprising an aqueous carrier, a pigment, and a polymer (i.e. binder) (abstract).
	Wang disclose that the aqueous carrier medium can be water or a mixture of water and at least one water miscible organic solvent (paragraph 0027).Therefore it would have been prima facie obvious to have simply water as the aqueous medium, with no organic solvent present.
	Wang discloses that the content of the pigment is preferably 0.1 to 5 wt % (paragraph 0029).
	Wang discloses that the polymer is used in an amount of 0.1 to 20 wt % (paragraph 0037).
	Although, Wang does not teach the use of a hydrophilic inorganic particle, Wang does teach or suggest the other limitations of the claim. However, Imamura teaches that colloidal silica (i.e. hydrophilic inorganic particle) can be added to an ink composition in an amount of 0.001 to 10 wt %, to increase the discharge ability of an ink jet head member (paragraph 0142). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Wang by including 0.0001 to 10 wt % of colloidal silica with a reasonable expectation of success, and the expected benefit of increasing the discharge ability of the ink jet head member, as suggested by Imamura.
As the amounts of pigment, polymer, and hydrophilic inorganic particles of the reference(s) overlap with the claimed amounts, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 4
	Wang discloses the use of a polymer with a benzyl methacrylate (i.e. a (meth)acrylic resin) (abstract).
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Wang requires a higher amount of organic solvent than is claimed. This is not persuasive as Wang does not require the presence of any organic solvents, nor does Wang require a humectant. Further, it is noted that the reference is not limited to the preferred embodiments or the specific examples, but is good for all that it teaches.
	Applicants argue that Imamura does not remedy the deficiencies of Wang. This is not persuasive as Imamura which like Wang is directed to inkjet compositions, and provides motivation to add the silica particles to the composition of Wang. Further, Wang alone meets the Feature A of the instant invention.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734